33 Mich. App. 250 (1971)
189 N.W.2d 834
PEOPLE
v.
FRAZIER
Docket No. 8926.
Michigan Court of Appeals.
Decided April 28, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Thomas P. Smith, Assistant Prosecuting Attorney, for the people.
Kenneth A. Webb, for defendant on appeal.
Before: J.H. GILLIS, P.J., and FITZGERALD and T.M. BURNS, JJ.
*251 PER CURIAM.
Defendant was charged with second-degree murder, MCLA § 750.317 (Stat Ann 1954 Rev § 28.549). In a jury trial he was convicted of manslaughter, MCLA § 750.321 (Stat Ann 1954 Rev § 28.553).
The two issues raised on appeal concern the court's instructions to the jury. These issues are now raised for the first time. Although the opportunity to object to the instructions was given below, no objection was made by the defense. Those objections may not be raised now unless done to prevent a miscarriage of justice. People v. Fry (1970), 27 Mich. App. 169; People v. Ray Clifton Smith (1969), 20 Mich. App. 243, 245; People v. Omell (1968), 15 Mich. App. 154; People v. Dexter (1967), 6 Mich. App. 247; People v. Rimson (1966), 3 Mich. App. 713; People v. Willis (1965), 1 Mich. App. 428.
The record discloses no miscarriage of justice, and the instructions read as a whole fairly stated to the jury the law governing this case. People v. Charles Jackson (1970), 21 Mich. App. 132; People v. Fred W. Thomas (1967), 7 Mich. App. 519.
Affirmed.